c h i ef c ou n sel of f i c e of department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info release date conex-118452-09 uil 36a the honorable vernon j ehlers member u s house of representative sec_110 michigan street nw suite grand rapids mi attention ----------------- dear congressman ehlers this letter responds to your enquiry dated date submitted on behalf of your constituent ---- -------------------- ---- -------------- retired on date and asked whether he is eligible to receive the making_work_pay_credit and the dollar_figure economic recovery payment for social_security_benefit recipients the american_recovery_and_reinvestment_act_of_2009 the act provides that for tax years and taxpayers with earned_income in those years may be eligible for the making_work_pay_credit sec_1001 of the act the credit is the lesser_of percent of earned_income or dollar_figure for working individuals dollar_figure for married couples filing jointly the credit begins phasing out for taxpayers with modified_adjusted_gross_income over dollar_figure per year for working individuals dollar_figure for married couples filing jointly only individuals who include their social_security account number on their tax_return are eligible to receive the credit the act also provides for a one-time dollar_figure economic recovery payment for social_security_benefit recipients regardless of income sec_2201 the one-time payment reduces any allowable making_work_pay_credit however the act provides that the payment is available only to retirees who were entitled to social_security_benefit payments before date sec_2201 of the act conex-118452-09 i hope this information is helpful please call --------------------at ---------------------if you have any questions michael j montemurro chief branch office of associate chief_counsel income_tax and accounting sincerely
